DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application previously examined under the pre-AIA  first to invent provisions is now in view of Applicant’s statement under 37 CFR 1.55 or 1.78 for AIA  (First inventor to File ) Transition Application in the Application Data Sheet filed 08/05/2022 (“ADS”) being examined under the first inventor to file provisions of the AIA . 
REOPENING PROSECUTION
In view of the Brief filed on 9/06/2022 and the change in status of the application to first inventor to file under the AIA  in the ADS filed after the Final Rejection dated 02/09/2022, PROSECUTION IS HEREBY REOPENED.  The reopening is for full consideration of the after Final rejection response of 05/09/2022 which has now been entered.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.   
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.    

Response to Amendment
This action is a reopening of the prosecution in view of the Brief filed on 9/06/2022 and the change in status of the application to first inventor to file under the AIA  and the amendment after final rejection filed 05/09/2022 from which Claims 1-7 are pending of which Claims 1 and 5 are amended and claims 8-9 are canceled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and responses filed 5/09/2022 and 08/05/2022.  
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “ any one of Claims 1” which is unclear, vague and confusing for the meaning or any one for just one claim.  Therefore the claim is indefinite.  
Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1 and 4 are rejected under 35 U.S.C. 103 as obvious over U.S. 2009/0068476, Kirino (hereinafter “Kirino”) evidenced by Shibata et al. (WO 2011155547 using as translation US 20130078477, hereinafter '477).  
For Claims 1 and 4, Kirino discloses in the entire document particularly from the abstract and ¶s 0001, 0010-0017, and 0021-0025 and Table 1 a laminate comprising a thermoplastic elastomer layer {reading on film of the pending claims} and a rubber layer {reading on rubber composition of the pending claims} (See 0001).  Kirino also discloses a pneumatic tire comprising said laminate ¶ 0001.  The rubber layer comprises a rubber component and various additives known in the art, including vulcanization agents such as sulfur- or peroxide-based agents (See ¶s 0021 and 0017) and other additives like carbon black.  From ¶s 0023 and 0011-0012 the thermoplastic elastomer can be polyimide and have a thickness of 0.2 mm {i.e. 200 µm, reading on thermoplastic elastomer composition and on thickness of 60 um or greater of pending claims}.  From ¶ 0011 the Young’s modulus of the thermoplastic elastomer is 1 to 500 MPa., where with Young’s modulus including storage elastic modulus overlaps that of the pending claim of 30 to 400 MPa at 70 ºC upon dynamic distortion of the film of 0.1%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0015 0025 the un-vulcanized rubber composition can be styrene-butadiene copolymer rubbers and can have a thickness of 2 mm (i.e. 2,000 µm reading on 150 µm or greater of the pending claims}.  
There is no explicit disclosure in Kirino of peel strength as claimed however '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50), wherein the film, which can be an imide resin like aromatic polyimide thermoplastic resin (See ¶ 0061), may have a thickness of 0.2 mm (200 microns) ('477 Paras 99, 100) and the layer of the rubber composition may have a thickness of 0.7 mm (700 microns) ('477 Paras 120, 121).  '477 evidences peel strengths of 50 or greater N/25 mm (Index of 3 or greater, 25 mm being equal to an inch) ('477 Paras 122-124, Table 3-6).  '477 evidences fillers such as carbon black are generally used in rubber compositions for Page 4 reinforcing ('477 Para 68).  All rubber composition examples in '477 include 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6).  From ¶s 0072-0073 the rubber component of the rubber composition can be diene rubber and hydrogenated products thereof, like natural rubber (NR), isoprene rubber (IR), styrene/butadiene rubber (SBR) or brominated isobutylene/p-methylstyrene copolymer (BIMS) including blends of two or more rubbers.  Such peel strength would be similar for the film of polyimide of Kirino given the same materials used for both Kirino and ‘477 in nearly identical thicknesses both within those of the pending Claim.  Such peel strength of 50 or greater overlap the 30 or greater of the pending claim.  
Given that Kirino discloses a laminate for tires containing a thermoplastic elastomer containing a thermoplastic elastomer component like polyimide {like that of pending Claim 7} where the thermoplastic elastomer has a Young’s modulus of 1 to 500 MPa overlapping that of the pending claims and having similar rubber of styrene butadiene copolymer, then the property of the storage modulus for the rubber layer is necessarily the same and would be inherent or implicit for the laminate of the pending claim.  In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. These properties include the storage modulus for the thermoplastic elastomer and for the rubber layer and or the peel strength.  In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985).  
Furthermore in accordance with MPEP § 2144.01 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); and in accordance with MPEP § 2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  
For pending Claim 4, Kirino discloses in Table IV that for the rubber composition the butadiene rubber “BR” is 15 parts by weight per 100 parts of the rubber component NR, SBR and BR {reading on the claimed range of 10 to 100 parts by weight}.  
The forgoing disclosures render obvious pending Claims 1 and 4. 
Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over with in view of Kirino in view of Hochi (US 20050182178) evidenced by U.S. 2011/0190440, Ohta et al. (hereinafter “Ohta”) and evidenced by the article entitled “Comparison of Reinforcing Efficiency of Carbon Black, Conductive Carbon Black, and Carbon Nanotube in Natural Rubber”, Sae-Oui, P., Thepsuwan, U., Thaptong, P., Sirisinha, C., Adv. Polym. Technol., 33, 21422. doi: 10.1002/adv.21422 (2014) (hereinafter “Sae-Oui”) and further evidenced by U.S. 2010/0160489, Hotaka et al (hereinafter “Hotaka”) further in view of U.S. 20080305316, Kaneshiro et al. (hereinafter “Kaneshiro”) evidenced by U.S. 2005/0206112, Sakaki et al. (hereinafter “Sakaki”) and alternatively further in view of JP 2003-261834, Daito.  
For JP2003-261834 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Daito”.  
Regarding Claims 1, 3-4 Kirino is applied as to Claim 1 above and incorporated herein by reference.  Also Kirino discloses in Table IV that the carbon black as Diablack G is in an amount of 50 parts by weight which is within the range of 30 to 80 per 100 parts of component for pending Claim 3, however there is no surface area given for Diablack G.  
Kirino does not expressly disclose the storage modulus for the rubber or the surface area of the carbon black for pending Claim 3.  .  
Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21) {reading on pending Claim 3}.  As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44).  Also from ¶ 21 the content of carbon black is at least 10 parts by weight based on 100 parts by weight of the diene rubber component.  When the content of carbon black is less than 10 parts by weight, sufficient rubber strength cannot be obtained.  Also, the content of carbon black is at most 100 parts by weight, preferably at most 70 parts by weight, more preferably at most 60 parts by weight.  When the content of carbon black is more than 100 parts by weight, the viscosity of the compound increases and kneading and extruding the rubber becomes difficult {reading on pending Claim 3 as does Kirino at 50 parts per weight}.  
Hochi discloses strength at break of at least 10 MPa and satisfies the equation  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (wherein E" represents loss modulus and E* represents complex modulus).  (See Hochi Paras 13 and 36).  Hotaka evidences at ¶ 0035 that the complex elastic modulus E* is a value represented by square root of (r2+r'2), where r is storage elastic modulus of the rubber composites for tire treads and r' is loss elastic modulus, and the loss tangent tan .delta. is a value represented by a ratio (r'/r) of the loss elastic modulus r' versus the storage elastic modulus r of the rubber composites for tire treads, and .delta. designates a phase delay of a stress versus a dynamic stress of the rubber composites for tire treads.  Therefore the equation of Hochi includes the storage modulus as part of the complex modulus in the denominator.  Ohta evidences at ¶ 0004 and Tables 2-3 that a rubber composition having a high storage elastic modulus (G') is suitable as a rubber composition applied to a tread portion, a sidewall portion, a bead filler and the like in the tire, so that it is required to develop a rubber composition having a low loss tangent (tan .delta.) and a high storage elastic modulus (G').  As means for increasing the storage elastic modulus (G') of the rubber composition, there is known a technique of increasing an amount of carbon black compounded in the rubber composition.  Tables 2-3 evidence an amount of carbon black of 60 parts by mass {i.e. similar to Hochi}.  Sae-Oui confirms the evidence of Ohta by evidencing at Fig. 4 and pages 6 of 7 and 7 of 7 that increasing filler content like carbon black content of furnace black N330 and conductive carbon black XE2-B increases dynamic storage modulus because of dilution effect and the increased cross-link density.  
Specifically, while Kirino as modified with Hochi discloses the storage modulus for the layer of rubber but does not expressly disclose the elastic storage modulus for the layer of rubber as claimed, Kirino as modified by Hochi discloses that carbon black is added as a reinforcing agent and Ohta evidences at similar amounts to Hochi increasing the amount of carbon black increases the elastic storage modulus as confirmed by Sae-Oui.  Therefore it is the examiner's position that the amount of carbon black is a result effective variable, directly affecting the level of reinforcing (modulus) or storage modulus of the rubber layer, as evidenced by Ohta as for natural rubber and other rubbers and confirmed by Sae-Oui, and determination of which would have been obvious through routine experimentation to reach desired modulus values for particular applications, including values presently claimed. 
Given that Kirino in view of Hochi discloses a laminate of a thermoplastic elastomer like polyimide film and rubber layer as presently claimed, and is directed to the same (tires) application, and further discloses layers made from the same components in the same or overlapping amounts as those of the current disclosure (Kirino as afore-described), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example at least under rationale G of MPEP § 2141 III and 2143 I G that the teachings of Kirino encompass films of thermoplastic elastomers like polyimide and rubber layers that meet the properties as presently claimed including storage elastic modulus given that the breaking strength as disclosed by Kirino modified by Hochi is at least 10 MPa where such a tensile modulus like the yield point for elasticity of rubber would also be at least 10 MPa.  Therefore the complex modulus which includes the storage modulus would also be at least 10 MPa reading on less than 400MPa at -20ºC and being 8.5 MPa or greater at 70 ºC.  This is because a material as broken at the breaking strength of at least 10 MPa, which is a form of distortion itself, would have distorted prior to reaching the breaking strength.  In other words the distortion would occur before at least 10 MPa which is less than 400 MPa and overlaps with that of being greater than 8.5 MPa.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
One of ordinary skill in the art would have considered it prima facie obvious at the effective filing date of the pending application as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black of Hochi in the composition of Kirino motivated to gain the benefit of enhanced reinforcement, durability, and effective heat generating property as taught by Hochi (Hochi Para 19).  Furthermore the combination of Hochi and Kirino has a reasonable expectation of success because both are for laminates of rubber compositions with carbon black for tires.  
However Kirino in view of Hochi does not expressly disclose the storage modulus of the film being 30 to 400 MPa as claimed in the pending claim.    
Kaneshiro directed to laminates with film shapes and adhesiveness, as is Kirino as modified, discloses in the abstract and ¶s 0022, 0057-0060, 0152 and 0270 a polyimide film, like Kirino, that does not cause dimensional change due to thermal stress with a characteristic of suppressing thermal deformation of the material in lamination of a polyimide film, where the polyimide film has a storage modulus at 380° C. ranging from 0.4 GPa to 2.0 GPa (400 to 2,000 MPa).  Sakaki evidences at ¶ 0026 that storage modulus of the shock absorber with polymer and rubber is decreased by increase in temperature while running the tire.  Therefore the range of storage modulus 400 to 2,000 MPa at 380ºC would not be less at a lower temperature given that storage modulus for polymers decrease with increasing temperature.  The position of the Office is that the storage modulus of Kaneshiro at 70ºC would be in the range of 400 to 2000 MPa which is in the range of 30 MPa or greater with a dynamic distortion given that storage modulus decreases with increasing temperature and 70ºC is less than 380 ºC.  From ¶ 0152 of Kaneshiro an adhesive film having the polyimide film as a core layer by providing an adhesion layer on at least one side of the polyimide film eases thermal deformation of the film on the thermal laminate, and effectively prevents the dimensional change of the film.  More specifically, the adhesive film is produced by providing an adhesion layer containing thermoplastic polyimide on at least one side of the polyimide film.  From ¶ 0270 the polyimide film is applicable to a field of manufacturing resin molded products such as lamination plates or adhesive films.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kirino modified by Hochi has polyimide film for the purpose of a thermoplastic elastomer matrix resin for a laminate with improved adhesion with the rubber composition layer.  Kaneshiro has a polyimide film for the purpose of having a flexible laminate with good adhesion with heat resistance for resin molded products.  Given this similarity of purpose the polyimide of Kaneshiro can be substituted for or combined with the polyimide of Kirino as modified in a film.   
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I from Kirino as modified by Hochi to have the carbon black of Hochi in the composition of Kirino having polyimide resin as a film for a laminate, as afore-described, where the polyimide of Kaneshiro is substituted for or combined with the polyimide of Kirino as modified in the film with a storage modulus of 400 MPa motivated to have a film or a flexible laminate with adhesiveness that suppresses dimensional change due to thermal stress to have the laminate for tires as in Claims 1 and 3-4.  Furthermore the combination of Kaneshiro with Kirino as modified has a reasonable expectation of success because both have polyimide films for flexible laminates with adhesiveness.    
However Kirino in view of Hochi further in view of Kaneshiro disclosing a storage-elastic modulus of 30 to greater does not expressly set forth the storage elastic modulus with a number of  400 or less MPa upon dynamic distortion of film of 0.1 % at 70ºC   
In the alternative Daito is directed, as is Kirino as modified, to a laminate as disclosed in Daito from the abstract and ¶s 0012-0014, 0021, 0044 and 0047 an adhesive film for firmly securing to a substrate to obtain high mounting reliability.  The adhesive film comprises (A) a thermoplastic polyimide resin which is soluble in an organic solvent and has a glass transition temperature of ≥100ﾟC and (B) a thermosetting resin with a content of component (B), based on the total components, of 20-70 wt.%, and has a glass transition temperature after curing by heat treatment of ≥100ﾟC, a storage modulus at 25ﾟC of 2,500-6,000 MPa, and a storage modulus at ≥200ﾟC of ≥40 MPa.  Given this range overlaps with that of 30 to 400 MPa of pending Claim 1 and as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  The adhesive film used comprises a thermoplastic polyimide resin and a thermosetting resin having a glass transition temperature of 100 ° C. or higher and a glass transition temperature of 2°C. or higher, which is obtained by reacting a tetracarboxylic dianhydride with a diamine.  An acid dianhydride used for the polymerization of the thermoplastic polyimide is 4,4′- bisphenol A carboxylic acid dianhydride which is particularly preferable from the viewpoint of adhesion, heat resistance, and solubility in an organic solvent.  The adhesive film can be obtained without curing the curing component.  In addition, the adhesive film is semi-cured at the time of thermocompression bonding.  The adhesive film is excellent in a strong adhesive property and a high moist heat resistance, the adhesive film is excellent in reflow resistance and temperature cycle resistance because it relaxes thermal stress generated during heating and cooling and has a high elastic modulus.  
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kirino as modified disclose the laminate for tires as presently claimed, it is clear that the laminate of Kirino as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to have from Kirino as modified by Hochi to have the carbon black of Hochi in the composition of Kirino having polyimide resin as a film for a laminate, where the polyimide of Kaneshiro is substituted for or combined with the polyimide of Kirino as modified in the film with a storage modulus of 30 MPa or greater, as afore-described, where the polyimide is from Daito having a glass transition temperature of ≥100ﾟC and (B) a thermosetting resin with a content of component (B), based on the total components, of 20-70 wt.%, and has a glass transition temperature after curing by heat treatment of ≥100ﾟC, a storage modulus at 25ﾟC of 2,500-6,000 MPa, and a storage modulus at ≥200ﾟC of ≥40 MPa with the same purpose of adhesiveness as with Kirino as modified motivated to have an adhesive film excellent in a strong adhesive property and a high moist heat resistance, the adhesive film is excellent in reflow resistance and temperature cycle resistance for pending Claims 1 and 3-4.  Furthermore the combination of Daito with Kirino as modified has a reasonable expectation of success to one skilled in the art because both are directed to having polyimide in an adhesive film for adhesive properties.  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1) Kirino evidenced by ‘477 or 2) Kirino evidenced by ‘477 in view of Hochi evidenced by Ohta and evidenced by Sae-Oui and further evidenced by Hotaka further in view of Kaneshiro evidenced by Sakaki and further in view of Daito and further in view of JP 2009-248770, Ose.  
For JP 2009-248770 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ose”.  
For Claim 2 Kirino or Kirino in view of Hochi further in view of Kaneshiro and further in view of Daito is applied as to Claim 1, however Kirino does not expressly describe the rubber composition has the condensation product of formaldehyde, methylene donor and a compound of Formula (1) of pending Claim 2.   
Ose discloses in the abstract and claims that rubber layers containing the claimed components were known in the art.  For example, Ose discloses a tire comprising a rubber layer (abstract). The disclosed tire has improved low heat generation and heat resistance properties ¶ 0009.  The rubber layer comprises 100 parts by weight of diene rubber, a condensate of phenol-formaldehyde, a methylene donor, and 2-5 parts by weight sulfur-based vulcanizing agent ¶ 0011. The phenol-formaldehyde condensate can be of a phenol see ¶ 0024 {meeting formula (1) with R1-5 as hydrogen for pending Claim 2} and the condensate comprises 0.5-5 parts by weight ¶ 0027.  The methylene donor comprises 0.5-2 times the weight of the condensate ¶ 0029 {reading within methylene donor amount of 0.25 to 200 parts and ratio of methylene donor to condensation product of 0.5 to 10.  
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to have from Kirino as modified by Hochi to have the carbon black of Hochi in the composition of Kirino having polyimide resin as a film for a laminate, where the polyimide of Kaneshiro is substituted for or combined with the polyimide of Kirino as modified in the film with a storage modulus of 30ºC or greater, as afore-described, where the polyimide is from Daito having a glass transition temperature of ≥100ﾟC and (B) a thermosetting resin with a content of component (B), based on the total components, of 20-70 wt.%, and has a glass transition temperature after curing by heat treatment of ≥100ﾟC, a storage modulus at 25ﾟC of 2,500-6,000 MPa, and a storage modulus at ≥200ﾟC of ≥40 MPa, as afore-described for Claim 1, where the rubber composition taught by Ose with the condensate of phenol-formaldehyde and a methylene donor in the amounts of Ose are used as or combined with the rubber in the rubber layer of Kirino motivated to have a low heat generation and heat resistance properties as for pending Claim 2.  Furthermore the combination or Ose and Kirino as modified has a reasonable expectation of success for one skilled in the art because Ose and Kirino both have rubber compositions for tires.   
Claims 5-6, are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over Kirino in view of Hochi evidenced by Ohta and evidenced by Sae-Oui and further evidenced by Hotaka further in view of Kaneshiro evidenced by Sakaki and further in view of Daito and further in view of Ose.
Regarding claim 5, Kirino in view of Hochi further in view of Kaneshiro and further in view of Daito and further in view of Ose is applied as to Claims 1 and 2, hereby incorporated by reference as for Kirino’s disclosure of a laminate for tires comprising a thermoplastic elastomer layer and a rubber layer, where the rubber layer has carbon black {reading on filler of pending Claim 5} (See ¶s 0021 and 0017).  Also from ¶s 0023 and 0011-0012 the thermoplastic elastomer can be polyimide and have a thickness of 0.2 mm {i.e. 200 µm, reading on thermoplastic elastomer composition and on thickness of 60 um or greater of pending claims}.  Also Kirino discloses in Table IV that the carbon black as Diablack G is in an amount of 50 parts by weight which is within the range of 30 to 80 per 100 parts of component for pending Claim 5, however there is no surface area given for Diablack G.  Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21).  As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44) {reading on filler being carbon black having a nitrogen adsorption specific surface area of 40 m2/g or greater for pending Claim 5}.  Also from ¶ 21 of Hochi the content of carbon black is at least 10 parts by weight based on 100 parts by weight of the diene rubber component.  Kirino in view of Ose teaches the rubber composition with a condensation product of formaldehyde and phenol compound or system with formula (1) and methylene donor in amounts based on 100 parts by weight of diene rubber, a condensate of phenol-formaldehyde of a phenol see ¶ 0024 {meeting formula (1) with R1-5 as hydrogen and the condensate comprises 0.5-5 parts by weight ¶ 0027.  Also the rubber composition has a methylene donor comprising 0.5-2 times the weight of the condensate ¶ 0029 {reading within methylene donor amount of 0.25 to 200 parts and ratio of methylene donor to condensation product of 0.5 to 10 of pending Claim 5}.  From Kirino in view of Kaneshiro and further in view of Daito the polyimide in the film has a storage modulus at 70ºC in the range t of  400 to 2000 MPa which overlaps the range of 30 MPa to 400 MPa of pending Claim 5.  The motivations for the combinations of these references for a reasonable expectation of success to one skilled in the art is the same as for pending Claims 1-2.  
For pending Claim 6, Kirino in view of Hochi further in view of Kaneshiro and further in view of Daito and further in view of Ose is applied as to Claims 1 and 2, hereby incorporated by reference, along with the disclosure of Kirino in Table IV that for the rubber composition the butadiene rubber “BR” is 15 parts by weight per 100 parts of the rubber component NR, SBR and BR {reading on the claimed range of 10 to 100 parts by weight for pending Claim 6}.  
Claim 7 (with a priority filing date of the filing of the continuation-in-part application on 01/02/2015) is rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over Shibata et al. (WO 2011155547 using as translation US 20130078477, hereinafter '477) and further in view of Hochi {US 20050182178) evidenced by U.S. 2011/0190440, Ohta et al. (hereinafter “Ohta”) and evidenced by Sae-Oui and evidenced by U.S. 2010/0160489, Hotaka et al (hereinafter “Hotaka”) further in view of U.S. 20080305316, Kaneshiro et al. (hereinafter “Kaneshiro”) evidenced by U.S. 2005/0206112, Sakaki et al. (hereinafter “Sakaki”).    
Regarding claim 1, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50), wherein the film, which can be an imide resin like aromatic polyimide thermoplastic resin (See ¶ 0061), may have a thickness of 0.2 mm (200 microns) ('477 Paras 99, 100) and the layer of the rubber composition may have a thickness of 0.7 mm (700 microns) ('477 Paras 120, 121).  '477 discloses peel strengths of 50 or greater N/25 mm (Index of 3 or greater, 25 mm being equal to an inch) ('477 Paras 122-124, Table 3-6).  '477 discloses fillers such as carbon black are generally used in rubber compositions for Page 4 reinforcing ('477 Para 68).  All disclosed rubber composition examples of '477 include 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6).  From ¶s 0072-0073 the rubber component of the rubber composition can be diene rubber and hydrogenated products thereof, like natural rubber (NR), isoprene rubber (IR), styrene/butadiene rubber (SBR) or brominated isobutylene/p-methylstyrene copolymer (BIMS) including blends of two or more rubbers.    
'477 is silent on the storage elastic modulus of the layer of rubber.
Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21).  As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44).  Also from ¶ 21 the content of carbon black is at least 10 parts by weight based on 100 parts by weight of the diene rubber component. When the content of carbon black is less than 10 parts by weight, sufficient rubber strength cannot be obtained.  Also, the content of carbon black is at most 100 parts by weight, preferably at most 70 parts by weight, more preferably at most 60 parts by weight.  When the content of carbon black is more than 100 parts by weight, the viscosity of the compound increases and kneading and extruding the rubber becomes difficult.  Hochi discloses strength at break of at least 10 MPa and satisfies the equation 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (wherein E" represents loss modulus and E* represents complex modulus).  (Hochi Paras 13 and 36).  Hotaka evidences at ¶ 0035 that the complex elastic modulus E* is a value represented by square root of (r2+r'2), where r is storage elastic modulus of the rubber composites for tire treads and r' is loss elastic modulus, and the loss tangent tan .delta. is a value represented by a ratio (r'/r) of the loss elastic modulus r' versus the storage elastic modulus r of the rubber composites for tire treads, and .delta. designates a phase delay of a stress versus a dynamic stress of the rubber composites for tire treads.  Therefore the equation of Hochi includes the storage modulus as part of the complex modulus in the denominator.  Ohta evidences at ¶ 0004 and Tables 2-3 that a rubber composition having a high storage elastic modulus (G') is suitable as a rubber composition applied to a tread portion, a sidewall portion, a bead filler and the like in the tire, so that it is required to develop a rubber composition having a low loss tangent (tan .delta.) and a high storage elastic modulus (G').  As means for increasing the storage elastic modulus (G') of the rubber composition, there is known a technique of increasing an amount of carbon black compounded in the rubber composition.  Tables 2-3 evidence an amount of carbon black of 60 parts by mass {i.e. similar to Hochi}.  Sae-Oui confirms the evidence of Ohta by evidencing at Fig. 4 and pages 6 of 7 and 7 of 7 that increasing filler content like carbon black content of furnace black N330 and conductive carbon black XE2-B increases dynamic storage modulus because of dilution effect and the increased cross-link density.  
Specifically, while '477 as modified with Hochi discloses the storage modulus for the layer of rubber but does not expressly disclose the elastic storage modulus for the layer of rubber as claimed, '477 as modified by Hochi discloses that carbon black is added as a reinforcing agent ('477 Para 68).  It is the examiner's position that the amount of carbon black is a result effective variable, directly affecting the level of reinforcing (modulus) of the rubber layer, and Ohta evidences at similar amounts to Hochi increasing the amount of carbon black increases the elastic storage modulus as confirmed by Sae-Oui.  Therefore it is the examiner's position that the amount of carbon black is a result effective variable, directly affecting the level of reinforcing (modulus) or storage modulus of the rubber layer, as evidenced by Ohta as for natural rubber and other rubbers and confirmed by Sae-Oui, and determination of which would have been obvious through routine experimentation to reach desired modulus values for particular applications, including values presently claimed. 
Given that '477 in view of Hochi discloses a laminate of a film and layer as presently claimed, and is directed to the same (tires) application, and further discloses layers made from the same components in the same or overlapping amounts as those of the current disclosure ('477 Paras 50-60, 89, 102-119, Tables 3-6), it would have been obvious to one of ordinary skill in the art at the time of the invention that the teachings of '477 encompass films and layers that meet the properties as presently claimed including storage elastic modulus given that the breaking strength as disclosed by ‘477 modified by Hochi is at least 10 MPa where such a tensile modulus like the yield point for elasticity of rubber  would also be at least 10 MPa so the complex modulus which includes the storage modulus would also be at least 10 MPa reading on less than 400MPa at -20ºC and being 8.5 MPa or greater at 70 ºC. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black of Hochi in the composition of '477 motivated to gain the benefit of enhanced reinforcement, durability, and effective heat generating property as taught by Hochi (Hochi Para 19).  Furthermore the combination of Hochi and ‘477 has a reasonable expectation of success because both are for laminates of rubber compositions with carbon black for tires.  
However ‘477 in view of Hochi does not expressly disclose the storage modulus of the film being 30 MPa or greater as claimed in the pending claim.  
Kaneshiro directed to laminates with shape and thermal stability as is ‘477 as modified as disclosed by Kaneshiro in the abstract and ¶s 0022, 0057-0060, 0152 and 0270 of a polyimide film that does not cause dimensional change due to thermal stress with a characteristic of suppressing thermal deformation of the material in lamination of a polyimide film, where the polyimide film has a storage modulus at 380° C. ranging from 0.4 GPa to 2.0 GPa (400 to 2,000 MPa).  Sakaki evidences at ¶ 0026 that storage modulus of the shock absorber with polymer and rubber is decreased by increase in temperature while running the tire.  Therefore the range of storage modulus 400 to 2,000 MPa at 380ºC would not be less at a lower temperature given that storage modulus for polymers decrease with increasing temperature.  The position of the Office is that the storage modulus of Kaneshiro at 70ºC would be in the range of 400 to 2000 MPa which is in the range of 30 MPa or greater to 400 MPa or less with a dynamic distortion given that storage modulus decreases with increasing temperature and 70ºC is less than 380 ºC {reading as overlapping with the storage elastic modulus being from 30 MPa or greater to 400 MPa or less upon dynamic distortion of the film being 0.1 % for pending Claim 7}.  From ¶ 0152 of Kaneshiro an adhesive film having the polyimide film as a core layer by providing an adhesion layer on at least one side of the polyimide film eases thermal deformation of the film on the thermal laminate, and effectively prevents the dimensional change of the film.  More specifically, the adhesive film is produced by providing an adhesion layer containing thermoplastic polyimide on at least one side of the polyimide film.  From ¶ 0270 the polyimide film is applicable to a field of manufacturing resin molded products such as lamination plates or adhesive films.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here ‘477 modified by Hochi has polyimide film for the purpose of a liner in a flexible laminate with heat or thermal stability and fatigue resistance.  Kaneshiro has a polyimide film for the purpose of having a flexible laminate with heat resistance for resin molded products.  Given this similarity of purpose the polyimide of Kaneshiro can be substituted for or combined with the polyimide of ‘477 as modified in a film.   
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I from ‘477 as modified by Hochi to use the carbon black of Hochi in the composition of '477 having polyimide resin as a film, as afore-described, where the polyimide of Kaneshiro is substituted for or combined with the polyimide of ‘477 as modified in the film with a storage modulus of 30 to 400 MPa motivated to have a film or a flexible laminate that suppresses dimensional change due to thermal stress to have the laminate for tires as in Claims 1 and 7.  Furthermore the combination of Kaneshiro with ‘477 as modified has a reasonable expectation of success because both have polyimide films for flexible laminates with heat or thermal resistance.    
Response to Arguments
Applicant’s arguments filed in the after final amendment of 05/09/2022 and Brief filed 09/06/2022 have been carefully considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787